DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Amendments to the claims were received on June 25, 2021.  These amendments overcome the previous claim interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the claim limitations describing the predicted electric power and the target electric power are not definite because, while one of ordinary skill in the art would be able to calculate electric power based on applied current and provided voltage, the specification is silent on how much voltage is provided to the injector.  The voltage provided to the injector is required in order for the electric power to be calculated so that the limitation of claim 1, which reads “perform a comparison between a predicted electric power amount calculated based on the third drive current at the third time that the controller has predicted and a target electric power amount calculated based on a predetermined target drive current, in order to correct the control current” can be performed.  For the purposes of examination, it will be 

Amendments to the claims were received on June 25, 2021.  These amendments overcome the remainder of the previous claim rejections under 35 U.S.C. 112(a) and 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara et al. (PG Pub 2015/0144109) in view of Karim Nice, "How Car Computers Work" 11 April 2001, HowStuffWorks.com, https://auto.howstuffworks.com/under-the-hood/trends-innovations/car-computer.htm, as published on 16 November 2009.

Regarding claim 1, Mukaihara teaches a fuel injection control device (figure 4, element 200, among others) for controlling a fuel injector (figures 1 and 4, element 105), the fuel injection control device comprising:
a converter that takes a current measurement from an instrument and converts it into a signal that the controller can use (figure 7, elements 703, 706, and 408; paragraphs 50-52), the controller configured to 
generate a control current for controlling the fuel injector (paragraphs 41, 42, and 50, among others; figure 4, element 411);
acquire, by the converter, a drive current at each predetermined time for the fuel injector that is controlled based on the control current (figure 4, element 408; paragraphs 42 and 50-51); 
based on a first drive current at a first time and a second drive current at a second time later than the first time, each acquired by the converter, predict a third drive current at a third time later than the second time (paragraphs 52-57; figure 8, elements 804, 805, and 806.  The drive currents in figure 8, including the a and b variations of 804, 805, and 806, and the control procedure of figure 9 are performed on the fuel injection controller in figure 4, element 200.), 
perform a comparison between a predicted electric power amount calculated based on the third drive current at the third time that the controller has predicted and a target electric power amount calculated based on a predetermined target drive current, in order to correct the control current (figure 4, element 409; paragraphs 53-57; figure 9, all).

Mukaihara is silent as to the controller explicitly including an analog-to-digital converter.  

Nice teaches that engine controllers include analog-to-digital converters that read the outputs of sensors and convert the analog signals to digital numbers that can be used by the processor of a controller (page 2, ECU components).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use an analog-to-digital converter as taught by Nice in the controller of Mukaihara since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Mukaihara teaches reading the output of a measuring instrument in 

Regarding claim 2, Mukaihara teaches the fuel injection control device according to claim 1, wherein 
the controller calculates an exceeding time at which the predicted electric power amount is to exceed the target electric power amount (paragraphs 52-57; figure 8, elements 804, 805, and 806, including the a and b variations of 804, 805, and 806.  The drive currents in figure 8 and the control procedure of figure 9 are performed on the fuel injection controller in figure 4, element 200.), and
when the exceeding time is determined to be below a next predetermined time at which the drive current is acquired, the control controller stops generating the control current (paragraphs 58-59. The drive currents in figure 8 and the control procedure of figure 9 are performed on the fuel injection controller in figure 4, element 200, which reads on the claimed controller.).

Regarding claim 3, Mukaihara teaches the fuel injection control device according to claim 2, wherein 
the controller calculates the third drive current at the third time later than the second time by using linear extrapolation, based on at least the first drive current at the first time and the second drive current at the second time (paragraphs 52-57; figure 8, elements 804, 805, and 806, including the a and b variations of 804, 805, and 806; figure 9, all.).

Regarding claim 4, Mukaihara teaches the fuel injection control device according to claim 3, wherein 
the controller corrects at least any one of a magnitude and a length of the control current based on a difference between third drive current at the third time that the controller has predicted and current drive current acquired at a present predetermined time (The drive currents in figures 12 and 13 and the control procedure of figure 14 performed on the fuel injection controller in figure 4, element 200, would read on the controller that perform these functions.). 

Regarding claim 7, Mukaihara teaches a fuel injection control method (figure 14; paragraphs 88-89) for controlling a fuel injector (figures 1 and 4, element 105) including a controller (figure 4, element 200) provided with a converter that takes a current measurement from an instrument and converts it into a signal that the controller can use (figure 7, elements 703, 706, and 408; paragraphs 50-52), the fuel injection control method comprising:
generating, via the controller, a control current for controlling the fuel injector (paragraphs 41, 42, and 50, among others; figure 4, element 411) ;
acquiring, via the converter, a drive current at each predetermined time for the fuel injector that is controlled based on the control current (figure 4, element 408; paragraphs 42 and 50-51); and
based on a first drive current at a first time and a second drive current at a second time later than the first time, each acquired via the controller, predicting a third drive current at a third time later than the second time (paragraphs 52-57; figure 8, elements 804, 805, and 806.  The drive currents in figure 8, including the a and b variations of 804, 805, and 806, and the control procedure of figure 9 are performed on the fuel injection controller in figure 4, element 200.), 
wherein the controller makes a comparison between predicted electric power calculated based on the third drive current at the third time predicted via the controller and target electric power calculated based on a predetermined target drive current, in order to correct the control current (figure 4, element 409; paragraphs 53-57; figure 9, all).

Mukaihara is silent as to the controller explicitly including an analog-to-digital converter.  

Nice teaches that engine controllers include analog-to-digital converters that read the outputs of sensors and convert the analog signals to digital numbers that can be used by the processor of a controller (page 2, ECU components).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use an analog-to-digital converter as taught by Nice in the controller of Mukaihara since doing 

Regarding claim 8, Mukaihara teaches the fuel injection control method according to claim 7, wherein the controller predicts the third drive current at the third time by using extrapolation, based on at least the first drive current at the first time and the second drive current at the second time (paragraphs 52-57; figure 8, elements 804, 805, and 806, including the a and b variations of 804, 805, and 806; figure 9, all.).

Regarding claim 9, Mukaihara teaches the fuel injection control method according to claim 8, wherein the controller corrects at least any one of a magnitude and a length of the control current based on a difference between third drive current at the third time predicted in via the controller and a current drive current acquired at a present predetermined time (The drive currents in figures 12 and 13 and the control procedure of figure 14 performed on the fuel injection controller in figure 4, element 200, would read on the controller that performs these functions.).

Regarding claim 10, Mukaihara teaches the fuel injection control method according to claim 9, further comprising storing, via a memory circuit (figure 4, element 406), drive currents acquired at a plurality of previous times via the converter (figure 4, element 406; paragraph 56; figure 9, S903), 
wherein the controller calculates an inflection point of the drive current based on the drive currents at the plurality of previous times stored via the memory circuit (paragraphs 58-59; figure 10, element Ip, 1002a), and
the controller predicts the drive current based on the inflection point calculated via the controller (paragraph 60; figure 10, element Ih1, 1002b).


Allowable Subject Matter
Claims 5, 6, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or render obvious wherein the controller is configured to control a lift amount of the fuel injector based on the corrected change rate, as claimed in claim 5.  Claims 6 and 11 are allowable based on their dependence on an allowed claim.  

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that Mukaihara fails to disclose a controller configured to predict a third drive current at a third time later than the second time, the examiner disagrees.  Mukaihara teaches various current levels in figure 8 for the peak current and each of the two hold currents.  The figures shows that depending on the difference between the peak current and the ideal peak current, the various hold current levels can also be predicted based on the current difference value.  See paragraphs 55-57 with regard to the a and b variations of 804, 805 and 806.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/Susan E Scharpf/Examiner, Art Unit 3747                  


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747